979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Diane MATCHEM, individually, and for William Matchem,Plaintiff-Appellant,v.Marvin T. RUNYON, Postmaster General, U.S. Postal Service,Defendant-Appellee.
No. 92-1949.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  November 25, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.
Diane Matchem, Appellant Pro Se.
David George Karro, United States Postal Service, Washington, D.C., for Appellee.
W.D.N.C.
DISMISSED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Diane Matchem appeals the district court's failure to respond to her request for court appointed counsel.*  Defendant Marvin T. Runyon filed a Motion to Dismiss.  We grant Defendant's motion and dismiss the appeal for lack of jurisdiction because there is no order from which Matchem may appeal.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  We find in the record no final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Matchem also states that she is appealing the district court's failure to respond to her motion for preliminary injunctive relief.  No such motion is found in the record